El Juez Asociado Se. Aldbey,
emitió la opinión del tribunal.
Un tren de la sociedad “The American Railroad Co. of Porto Rico” qne conducía pasajeros descarriló, y volcaron sus coches el día 15 de marzo de 1910 entre las estaciones de “Filial Amor” y “San Germán.”
Como consecuencia de este hecho, la demandante Dolores García Nazario alegando que era una de las pasajeras en ese tren, qne por consecuencia de tal accidente cayó de bruces so-bre los asientos y maderamen del coche en qne viajaba, reci-biendo un terrible golpe en el pecho, cerca del vientre y en todo el tronco qne le produjo dolor, teniendo qne guardar cama inmediatamente, y como consecuencia de dichos golpes tuvo al siguiente día un aborto qne puso en peligro su vida ha-biendo estado retenida en cama con asistencia médica, y ale-gando además qne ese accidente ferroviario ocurrió por culpa y negligencia de la expresada compañía y de sus empleados y sin culpa o negligencia de la demandante, concluyó pidiendo fuera condenada “The American Railroad Co. of Porto Rico” a pagarle en concepto de indemnización, la cantidad de un mil pesos y las costas. .
Habiendo negado estos hechos la corporación demandada y *449celebrado el- juicio correspondiente, la Corte de Distrito de Mayagüez qne conocía del caso, dictó sn sentencia en 21 de ■diciembre de 1910 por la qne declarando qne los hechos y la ley estaban a favor de la señora demandante, ordenó qne la demandada le pagara la cantidad de mil pesos en qne estimó' los daños sufridos por aquélla y las costas, sentencia qne ha. sido recurrida por la parte condenada.
Los dos primeros motivos de error aducidos por la cor-poración demandada en apoyo de sn recurso, están basados en qne la evidencia no fné propiamente apreciada por la corte inferior en cuanto a las causas qne motivaron el descarrila-miento y vuelco de los coches del tren, y en cnanto a la exis-tencia del aborto alegado por la señora demandante.
Eespecto de estos dos extremos se presentó en el juicio prueba contradictoria y al condenar la corte de distrito a la corporación demandada y apelante, decidió el conflicto de la evidencia en el sentido de qne el accidente no fné casual sino debido a culpa y negligencia de la demandada, por haber colo-cado impropiamente un guarda-rail en la vía por donde corría el tren y en el sitio donde el accidente ocurrió; y también decidió, que como consecuencia del vuelco del coche en que viajaba la demandante, ésta padeció los golpes y aborto que alega.
Como el juez sentenciador tenía facultad para decidir el conflicto de la evidencia y como no se ha alegado ni demos-trado que en el ejercicio de dicha facultad procediera con pasión, prejuicio o parcialidad, ni encontramos que haya in-currido en manifiesto error, debemos aceptar su decisión en ese respecto.
El tercero y último error descansa en haber concedido la corte mil pesos como indemnización cuando solo se probaron sesenta y ocho pesos y centavos como gastos tenidos por la demandante para pago de medicinas y por asistencia médica.
A pesar de ser cierto que sólo se han justificado esos pa-gos, sin embargo, como de la prueba aparece que la deman-dante sufrió también golpes que le produjeron un aborto con *450las dolencias consiguientes al mismo, fijada la indemnización atendiendo a todas estas circunstancias y dentro de la cuantía reclamada en la démanda, no vemos razón para sostener que se cometió el error que se alega y así lo liemos resuelto ya en los.casos de Díaz v. San Juan Light & Transit Co., 17 D. P. R., 69; Ramírez v. The American Railroad Co. of Porto Rico, 17 D. P. R., 464; y Hernández v. American Railroad Co. of Porto Rico, resuelto en abril 24 de 1912.
En vista de lo expuesto, no vemos razones para revocar la sentencia, la que debe ser confirmada, desestimándose el recurso.

Confirmada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados MacLeary, Wolf y del Toro.